            Case 1:17-cv-01011-YK-SES Document 72 Filed 10/03/18 Page 1 of 2
                                                         U.S. Department of Justice

                                                         David J. Freed
                                                         United States Attorney
                                                         Middle District of Pennsylvania

                                                         Website: www.justice.gov/usao/pam/
                                                         Email: usapam.contact@usdoj.gov
William J. Nealon Federal Building    Ronald Reagan Federal Building   Herman T. Schneebeli Federal Building
235 N. Washington Avenue, Suite 311   228 Walnut Street, Suite 220     240 West Third Street, Suite 316
P.O. Box 309                          P.O. Box 11754                   Williamsport, PA 17701-6465
Scranton, PA 18503-0309               Harrisburg, PA 17108-1754        (570) 326-1935
(570) 348-2800                        (717) 221-4482                   FAX (570) 326-7916
FAX (570) 348-2037/348-2830           FAX (717) 221-4493/221-2246


                                                          Please respond to: Scranton, PA

                                                          October 3, 2018

    Via E-Mail

    Honorable Susan E. Schwab
    Chief Magistrate Judge
    United States District Court
    Middle District of Pennsylvania

    Re:     Proposed Protective Order in McCreary v. Federal Bureau of Prisons, Civ.
            No. 1:17-cv-1011 (M.D.Pa.).

    Dear Judge Schwab:

           I write to provide the Court with Defendants’ position on the scope of the
    proposed Protective Order. The Protective Order should not include within its scope
    the medical records, including mental health records, of the named Plaintiffs or any
    future plaintiff if class is certified. This Court has already denied a motion to seal a
    significant amount of medical and mental health treatment records of the three
    named Plaintiffs because the records are judicial records and Plaintiffs had not
    offered anything more than “broad and conclusory” statements regarding the risk of
    harm in releasing the documents. (Doc. 57.) Further, should the Court order the
    production of medical records, including mental health records, of non-party current,
    former, or future federal inmates, the information contained in those records should
    be marked with a designation that the information is understood to be provided for
    Plaintiffs’ attorneys’ eyes only. The Court should also prohibit the named Plaintiffs
    from possessing any other inmate’s, including other named Plaintiffs’, medical
    records, including mental health records, while in the custody of the Bureau of
    Prisons. Information that is contained within the medical records and mental health
    records of inmates could pose security risks if that information is provided to
    Plaintiffs and used or further disclosed to other persons. The use of any such non-
    party information in Court filings should be filed under seal unless otherwise ordered
    by the Court.
      Case 1:17-cv-01011-YK-SES Document 72 Filed 10/03/18 Page 2 of 2


       Judicial records, including the filings in court, are subject to a strong common
law presumption of public access. In re Cendent Corp., 260 F.3d 183, 192 (3d Cir.
2001); Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994); Leucadia, Inc. v.
Applied Extrusion Tech., Inc., 998 F.2d 157, 161 (3d Cir. 1993). “[G]enerally, a party
wishing to seal documents must demonstrate at least good cause for the sealing.”
Carnegie Mellon Univ. v. Marvell Tech. Group, Ltd., Civ. No. 09-290, 2013 WL
1674190, at *2 (W.D. Pa. Apr.17, 2013) (citing Pansy v. Borough of Stroudsburg, 23
F.3d 772, 786 (3d Cir. 1994)). “Good cause is established on a showing that disclosure
will work a clearly defined and serious injury to the party seeking closure. The injury
must be shown with specificity.” Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071
(3d Cir. 1984). “Broad allegations of harm, unsubstantiated by specific examples or
articulated reasoning,” do not establish good cause. Cipollone v. Liggett Group, Inc.,
785 F.2d 1108, 1121 (3d Cir.1986).

       Here, Plaintiffs have not demonstrated any specified injury by having their, or
any potential future plaintiff’s, mental health records publicly available. Indeed, the
named Plaintiffs have affirmatively filed their civil complaint setting forth the nature
of their mental health conditions, the treatment or alleged lack of treatment they
received, and other specific information related to their incarceration. They did not
seek to file the complaint under seal. The federal Bureau of Prisons (BOP) is entitled
to present a public defense to the very public allegations that have been made. The
public is entitled to see the evidence that the BOP presents in its defense as to
whether the Plaintiffs received constitutionally adequate mental health treatment.
The BOP and the public interest weighs in favor of disclosure when balanced against
the Plaintiffs’ unsubstantiated and generalized allegations of harm. The Defendants
object to the protective order applying to the medical records, including mental health
records, of the named Plaintiffs or any class member should the Court certify any
class.


Sincerely,


DAVID J. FREED
United States Attorney

S/Timothy S. Judge
TIMOTHY S. JUDGE
Assistant United States Attorney




                                           2
